J-S53029-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE MATTER OF THE ADOPTION OF:               IN THE SUPERIOR COURT OF
J.Z.Z.D.J.                                            PENNSYLVANIA


APPEAL OF: C.J., NATURAL FATHER                 No. 629 WDA 2014


               Appeal from the decree entered March 17, 2014,
           in the Court of Common Pleas of Erie County, Orphans’
                  Court, at No(s): No. 77 in Adoption 2013

BEFORE:     DONOHUE, OLSON, and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                          FILED OCTOBER 30, 2014

      C.J. (“Father”), appeals from the trial court decree entered on March

17, 2014, involuntarily terminating his parental rights to his minor,

dependent, female child, J.Z.Z.D.J. (“Child”), born in April of 2009, pursuant

to section 2511(a)(2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8) and (b).1 We affirm.

      On October 14, 2013, the Erie County Office of Children and Youth

(“OCY” or “the Agency”) filed a petition for the involuntary termination of the

parental rights of Father and Mother to Child. The trial court held a hearing

* Retired Senior Judge assigned to Superior Court.
1
  The trial court noted that Child’s mother, B.C. (“Mother”), failed to appear
at the hearing regarding the termination of her parental rights, despite the
fact that she had been given notice, and that the evidence presented against
her was uncontested and overwhelming. Trial Court Opinion, 4/28/14, at 2
n.1. Thus, on March 17, 2014, the trial court also entered a decree, dated
March 14, 2014, terminating the parental rights of Mother to Child pursuant
to section 2511(a)(1), (2), (5), (8), and (b). Id. Mother has not challenged
the termination of her parental rights in a separate appeal, nor is she a party
in this appeal.
J-S53029-14


on the petition on March 14, 2014, during which Father, who was

incarcerated, was present.      The guardian ad litem appointed for Child,

Attorney Deanna Heasley, was also present.2 At the hearing, OCY presented

five witnesses, the first of whom was Christopher Kessler, Father’s

supervising parole office between 2007 and October 28, 2013.                N.T.,

3/14/14, at 14.     Mr. Kessler testified that Father was re-incarcerated in

October of 2013, and has a maximum parole date of August 20, 2019. Id.

at 18.   OCY then presented the testimony of Patty Bush, the OCY ongoing

caseworker assigned to the family between November of 2011 and May of

2012. Id. at 20-21.

      Next, OCY presented the testimony of Mary Bliley, who is currently an

ongoing caseworker for OCY, and served as a social service aide for the

family, providing transportation for visitation and supervised visits between

Father and Child.     Id. at 35-36.    OCY then presented the testimony of

Sharon Slubowski, an OCY caseworker for another of Father’s children,

Child’s slightly older half-sister, U.J., who is also dependent, and to whom

Father voluntarily relinquished his parental rights.    Id. at 46, 49, 88, and

93. Finally, OCY presented the testimony of Michelle DuShole, who served

as the OCY caseworker for the family from May 7, 2012 to the time of the


2
  The termination of Mother’s parental rights to Child’s half-brother, J.J.J.C.,
as well as the termination of the parental rights of J.J.J.C.’s father, A.K., also
were addressed on March 14, 2014. Neither Mother nor A.K. appeared to
challenge the termination of their parental rights to J.J.J.C., despite notice.
See N.T., 3/14/14, at 5 and 8-10.
                                      -2-
J-S53029-14


termination hearing.    Id. at 51.    She testified that Child and her half-

brother, J.J.J.C., have been in the same pre-adoptive foster home of P.C.

and M.A.C. since November of 2011. Id. at 56.

      Father presented the testimony of his girlfriend, L.R.        Id. at 70.

Father also presented the testimony of D.S., his first cousin; and B.L.H., his

maternal grandmother. Id. at 77, 80. Additionally, Father testified on his

own behalf. Id. at 85. Father testified that he has a son. Id. at 88. He

also had a second daughter, to whom he voluntarily relinquished his parental

rights. Id. at 95.

      OCY called Patty Bush, Mary Bliley, and Michelle DuShole on re-direct

examination. The trial court admitted a number of exhibits offered by OCY,

including Child’s juvenile court records, and Father’s criminal history. Id. at

8-12; Petitioner’s Exhibits 1-21.    The trial court also admitted the sole

exhibit offered by Father, a certificate of achievement from a Foundations of

Fatherhood workshop. Id. at 13; Defendant’s Exhibit A.

      In its opinion entered on April 28, 2014, the trial court fully set forth

the factual background and procedural history of this appeal, which we adopt

herein. The trial court considered the history of the case, including Father’s

failure/neglect as a parent to Child from the time of her birth in April of 2009

until she was placed in shelter care on November 2, 2011.           Trial Court

Opinion, 4/28/14, at 6. The trial court found that, although it was unclear

when Father became aware of Child’s existence, he knew of her at the time


                                     -3-
J-S53029-14


of the dependency adjudication for Child on November 29, 2011. Id. The

trial court stated that, at the dependency adjudication hearing, Father

stipulated to Child’s dependency without explaining his lack of involvement

in parenting or why Mother had left Child in the care of a teenager before

Child’s placement. Id.

      The trial court found that Father made progress under the plan to

reunify him with Child, by completing parenting classes on April 19, 2012,

and completing a mental health assessment. Id. at 7. Although Father did

not look for a job, his visits with Child went well, and OCY permitted him to

keep Child for overnight visitation. Id. However, the trial court found that

Father’s progress was washed out by his drug screen results beginning in

2012, which included several dilute positives for drugs, and numerous no-

show positives because of his incarceration. Id. The trial court found that

Father lost the privilege of visiting Child several times for several months in

2012 because of his failures to comply completely with urine testing. Id. at

8.

      The trial court stated as follows:

        Complicating matters for [] Father is the amount of time he
        spent in and out of prison following the date of the
        Adjudication Hearing on November 29, 2011 [through] the
        day of the Adjudication Hearing on March 13, 2014. He is
        currently serving an aggregate state sentence of [41]
        months to [91] months with credit for [647] days imposed
        October 28, 2013 on two separate charges from 2006 and
        2013. That sentence is also part of a probation revocation
        proceeding. He may or may not be eligible for parole in
        2015; his maximum date is August 20, 2019. Father’s

                                      -4-
J-S53029-14


        Criminal History Exhibit        19;   IVT   Hearing   Transcript,
        3/14/14, [at] 15-18.

        One additional point to note about Father’s criminal history
        is that his last conviction stems from a domestic violence
        incident on February 26, 2013, a cause of concern to the
        Agency, particularly in light of his past history with the
        Agency and an ICC [Indirect Criminal Contempt] violation
        predating the birth of [C]hild by approximately a year. The
        criminal charge resulted in a suspension of visitation.
        Father has not seen or been in contact with his daughter
        since. IVT Hearing Transcript, 3/14/14, [at 16 and] 61.

        At the conclusion of the Agency’s case at the termination
        hearing, Father offered three witnesses before Father
        testified. The court finds [that] none of the witnesses were
        credible or offered any evidence of value that would assist
        the court in resolving the issues before it, particularly on the
        issue of whether a bond existed between Father and Child in
        light of his incarceration.

        Father’s testimony likewise was not credible. Of particular
        note to the court were the poor excuses he offered for his
        failure to at least try to maintain some contact or
        relationship with his daughter while he remains
        incarcerated.   Father was simply not convincing in his
        attempt to place blame on his last caseworker for the lack
        of contact or for blaming his inattentiveness to lack of
        resources. Likewise, he offered nothing to convince the
        court a strong bond existed with his child. IVT Hearing
        Transcript, 3/14/14, pp. 89-90, 94.

Trial Court Opinion, 4/28/14, at 8-9.

      On March 17, 2014, the trial court entered the decree terminating

Father’s parental rights. On April 14, 2014, Father filed a notice of appeal,

along with a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues:


                                      -5-
J-S53029-14


        1. Whether the [t]rial [c]ourt erred as a matter of law
        and/or abused its discretion in involuntarily terminating
        Appellant’s parental rights pursuant to § 2511(a)(2), (5),
        and (8) when the conditions that led to the removal of
        [C]hild had been remedied and the only barrier to the
        Appellant assuming proper parental care and control of
        [C]hild that exists is the incarceration of the Appellant[?]

        2. Whether the [t]rial [c]ourt erred as a matter of law
        and/or abused its discretion in involuntarily terminating []
        Appellant’s parental rights pursuant to § 2511(b) when the
        statutory requirements for termination had not been met,
        [C]hild was bonded to the Appellant and such finding was
        contrary to the best interests of [C]hild[?]

Father’s Brief at 5.3

      With regard to his first issue, Father argues that the trial court erred in

terminating his parental rights under section 2511(a)(2), (5), and (8), when

the evidence did not demonstrate that the conditions that led to Child’s

removal from the home continued to exist. Rather, he contends that he has

remedied all of the conditions that led to the initial removal of Child, and

that the only barrier to his assuming proper parental care and control of

Child is his incarceration.   Father claims that he has done everything OCY

requested of him, and that he has remedied the concerns about his mental

health, lack of employment, and history of substance abuse. Father urges

that, until his incarceration in February of 2013, he was doing so well that he

3
  Although Father’s issues are not identical to those raised in his concise
statement of errors complained of on appeal, we find them sufficiently
suggested by the issues he raised in his concise statement so as to be
preserved for this Court’s review. See Krebs v. United Refining Co., 893
A.2d 776, 797 (Pa. Super. 2006) (stating that any issue not set forth in or
suggested by an appellate brief’s statement of questions involved and
concise statement is deemed waived).
                                      -6-
J-S53029-14


had custody of Child on the weekends, and that there was a strong bond

between Child and him. Father claims that his visits with Child were stopped

solely because of his incarceration.

      Additionally, Father states that he is scheduled to be released from

prison on July 21, 2015.     He acknowledges that he has had little or no

contact with Child while he has been incarcerated, but he asserts that he has

continued to inquire about Child and to demonstrate a genuine desire to be a

parent to her. Father claims that the only reason he cannot parent Child is

his incarceration, and that, under Pennsylvania law, incarceration alone is

not grounds for the termination of his parental rights.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights.              As in
        dependency cases, our standard of review requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error
        of law or abused its discretion. As has been often stated,
        an abuse of discretion does not result merely because the
        reviewing court might have reached a different conclusion.
        Instead, a decision may be reversed for an abuse of
        discretion   only    upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will.

        As [the Pennsylvania Supreme Court] discussed in [In re:
        R.J.T., 9 A.3d 1179 (Pa. 2010)], there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. [The Supreme Court] observed that, unlike trial
        courts, appellate courts are not equipped to make the fact-

                                       -7-
J-S53029-14


        specific determinations on a cold record, where the trial
        judges are observing the parties during the relevant hearing
        and often presiding over numerous other hearings regarding
        the child and parents. Therefore, even where the facts
        could support an opposite result, as is often the case in
        dependency and termination cases, an appellate court must
        resist the urge to second guess the trial court and impose
        its own credibility determinations and judgment; instead we
        must defer to the trial judges so long as the factual findings
        are supported by the record and the court’s legal
        conclusions are not the result of an error of law or an abuse
        of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

[t]he standard of clear and convincing evidence is defined as testimony that
is so “clear, direct, weighty and convincing as to enable the trier of fact to
come to a clear conviction, without hesitance, of the truth of the precise
facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).   See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, the trial court terminated Father’s parental rights under section

2511(a)(2), (5), (8) and (b).   We will analyze the trial court’s decision to




                                     -8-
J-S53029-14


terminate Father’s parental rights under section 2511(a)(2) and (b). These

sections provide:

        § 2511. Grounds for involuntary termination

(a) General rule.--The rights of a parent in regard to a child may be
terminated after a petition filed on any of the following grounds:

                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                     ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511.

     We have stated:

        In order to terminate parental rights pursuant to 23
        Pa.C.S.A. § 2511(a)(2), the following three elements must
        be met: (1) repeated and continued incapacity, abuse,
        neglect or refusal; (2) such incapacity, abuse, neglect or
        refusal has caused the child to be without essential parental
        care, control or subsistence necessary for his physical or

                                     -9-
J-S53029-14


           mental well-being; and (3) the causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (internal

citations omitted).

      Our Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

[Section] 2511(a)(2) provides statutory grounds for termination of parental
rights where it is demonstrated by clear and convincing evidence that “[t]he
repeated and continued incapacity, abuse, neglect or refusal of the parent
has caused the child to be without essential parental care, control or
subsistence necessary for his physical or mental well-being and the
conditions and causes of the incapacity, abuse, neglect or refusal cannot or
will not be remedied by the parent.”

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity.      The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (internal citations and some

internal quotations omitted).

      Moreover, our Supreme Court instructed:

[I]ncarceration is a factor, and indeed can be a determinative factor, in a
court’s conclusion that grounds for termination exist under § 2511(a)(2)
where the repeated and continued incapacity of a parent due to
incarceration has caused the child to be without essential parental care,
control or subsistence and [] the causes of the incapacity cannot or will not
be remedied.

In re Adoption of S.P., 47 A.3d at 828.




                                      - 10 -
J-S53029-14


     After re-visiting its decision in In re: R.I.S., 36 A.3d 567 (Pa. 2011),

regarding incarcerated parents, the Supreme Court stated:

        [W]e now definitively hold that incarceration, while not a
        litmus test for termination, can be determinative of the
        question of whether a parent is incapable of providing
        “essential parental care, control or subsistence” and the
        length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent,” sufficient to provide grounds for
        termination pursuant to 23 Pa.C.S. § 2511(a)(2). See e.g.
        Adoption of J.J., 515 A.2d at 891 (“[A] parent who is
        incapable of performing parental duties is just as parentally
        unfit as one who refuses to perform the duties.”); [In re:]
        E.A.P., [944 A.2d 79, 85 (Pa. Super. 2008)] (holding
        termination under § 2511(a)(2) supported by mother’s
        repeated incarcerations and failure to be present for child,
        which caused child to be without essential care and
        subsistence for most of her life and which cannot be
        remedied despite mother’s compliance with various prison
        programs). If a court finds grounds for termination under
        subsection (a)(2), a court must determine whether
        termination is in the best interests of the child, considering
        the developmental, physical, and emotional needs and
        welfare of the child pursuant to § 2511(b). In this regard,
        trial courts must carefully review            the    individual
        circumstances for every child to determine, inter alia, how a
        parent’s incarceration will factor into an assessment of the
        child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-31.

     The trial court provided the following analysis of section 2511(a)(2):

        Father’s status as an inmate in a state prison is the sole
        reason for his incapacity; it will not be remedied any time
        soon. Since the [Dependency] Adjudication Hearing on
        November 29, 2011 up to the day of the IVT [involuntary
        termination] hearing on March 14, 2014[,] he has been in
        and out of jail.    Currently he is serving an aggregate
        sentence of [41] to [91] months [in prison,] with credit for
        [647] days in state prison. He received the sentence on

                                    - 11 -
J-S53029-14


       October 13, 2013, five months before the IVT hearing on
       two separate charges from 2006 to 2013. The charge in
       2013 involved an incident of domestic violence.            The
       sentence is part of a probation revocation proceeding.
       Though Father claimed he would be paroled in 2015[,] there
       was no credible evidence presented either in the form of
       documents from the Parole Board or his parole officer to
       prove that time frame is accurate. Even if 2015 is the
       correct date . . . , 2015 is only the year he may become
       eligible for parole, not that he necessarily will [be released
       on parole]. 2015 is also eight months in the future. At
       best, therefore, it could be close to a year before he is free
       once more to attempt to reunite with his daughter,
       assuming he is not paroled to a half-way house and is able
       to immediately find a job and satisfactory housing for
       himself and his daughter. Keeping in mind [C]hild was four
       years old at the time of the IVT hearing, it is a simple
       matter of mathematics to conclude Father has been
       incarcerated and incapacitated the majority of [C]hild’s life,
       including the last thirteen consecutive months.

       Incarceration, while not a litmus test for termination, can be
       determinative if the question of whether a parent is
       incapable of providing “essential parental care, control or
       subsistence, and the length of the remaining confinement
       can be considered as highly relevant to whether “the
       conditions and cause[s] of the incapacity, abuse, neglect or
       refusal cannot or will not be remedied. In re Adoption of
       S.P., 47 A.3d 817 (Pa. 2012).

       Here, Father’s incarceration resulted in long gaps in his
       ability to visit with [C]hild, negating what progress he
       clearly made forming a bond with his daughter when he was
       permitted to see her following adjudication.         Twice,
       according to testimony from Agency workers, he was on the
       verge of reunification with his daughter but lost the
       opportunity at least once because he had been arrested.

       In addition to the significant length of time Father has spent
       in jail since the birth of [C]hild, [the trial court] also
       considered the reasons for the incarceration. . . . Father
       remains imprisoned in part because he was revoked from
       probation, strong evidence he does not follow the directives
       of his probation officer or complete programs designed with

                                   - 12 -
J-S53029-14


        his rehabilitation in mind. Given his propensity to ignore
        rules created with his best interests in mind, and the length
        of time passing since the [dependency] adjudication of his
        daughter, the record supports a finding that Father cannot
        or will not remedy the conditions which led to placement of
        [C]hild[,] and that the services made reasonably available
        to him are not likely, and in fact failed, to remedy, in a
        reasonable amount of time, the conditions which led to
        placement.

        The failure of Father to comply with drug urine analysis
        appointments provides more evidence of Father’s inability to
        remedy the conditions which led to the placement. It is an
        example of his disregard of the rules he needed to follow to
        be reunified with his daughter, particularly when the
        violations resulted in the loss of visitation with her for
        extended times, and[,] more important, the opportunity for
        reunification.

        An episode of domestic violence on February 26, 2013 . . .
        led to his arrest and incarceration[,] and plea to a simple
        assault charge later that year, in effect negating all progress
        he made with the Agency towards reunification with [C]hild.
        Because of his actions[,] he has not seen [C]hild since.

Trial Court Opinion, 4/28/14, at 10-12 (some internal citations omitted).

     In In re Adoption of Michael J.C., 486 A.2d 371 (Pa. 1984), our

Supreme Court held as follows:

When a parent has demonstrated a continued inability to conduct his or her
life in a fashion that would provide a safe environment for a child, whether
that child is living with the parent or not, and the behavior of the parent is
irremediable as supported by clear and competent evidence, the termination
of parental rights is justified.

Id. at 375.

     This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).          A parent’s vow to

                                    - 13 -
J-S53029-14


cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.       Id. at 340.       The evidence demonstrated that Father’s

continued incapacity, abuse, neglect or refusal to parent could not or would

not be remedied, despite OCY’s offering reasonable efforts to assist in his

reunification with Child.

        Father’s argument regarding section 2511(a)(2) essentially requests

this Court to make credibility and weight determinations different from those

of the trial court.     In re Adoption of S.P., 47 A.3d at 826-27.           Father

claims to love Child and requests another chance to parent her. See N.T.,

3/14/14, at 88 and 91. A parent’s own feelings of love and affection for a

child, alone, will not preclude termination of parental rights, however. In re

Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). We stated in In re Z.P., a

child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125.

Rather, “a parent’s basic constitutional right to the custody and rearing of

his child is converted, upon the failure to fulfill his or her parental duties, to

the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B., N.M., 856

A.2d 847, 856 (Pa. Super. 2004).

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by


                                         - 14 -
J-S53029-14


competent evidence in the record. In re Adoption of S.P., 616 Pa. at 325-

326, 47 A.3d at 826-827. Father cannot now shift the blame to OCY for his

failure to parent Child.     Accordingly, we find that the trial court’s

determinations regarding section 2511(a)(2) are supported by sufficient,

competent evidence in the record.

      After having determined that the requirements of section 2511(a)

were satisfied, we proceed to review whether the requirements of subsection

(b) were satisfied. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

        [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child.” 23 Pa.C.S. § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to
        include “[i]ntangibles such as love, comfort, security, and
        stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).
        In In re E.M., [620 A.2d 481, 485 (Pa. 1993), the
        Supreme] Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child.           The “utmost
        attention” should be paid to discerning the effect on the
        child of permanently severing the parental bond. In re
        K.M., 53 A.3d at 791.

See also In re: T.S.M., 71 A.3d 251, 267 (2013).



                                    - 15 -
J-S53029-14


      Father argues that OCY failed to satisfy its initial burden of establishing

that termination was appropriate under section 2511(a). Therefore, Father

contends that a discussion of Child’s best interests is irrelevant.      Father,

however, declares that the trial court ignored the OCY caseworkers’

acknowledgement that a bond exists between Father and Child.                See

Father’s Brief at 19-20.

      The trial court found as follows:

        The record reflects [that] Father had no relationship with
        [C]hild or involvement in her life from the time of her birth
        [in April of 2009] until the date of the Adjudication Hearing
        on November 29, 2011, a period of more than two and a
        half years. He appeared with counsel at the Adjudication
        Hearing and stipulated to the dependency of [C]hild even
        though he played no role in the actions leading to [C]hild’s
        detention on November 2, 2011. He made no offer to take
        care of his daughter, or request she at least be placed with
        a relative who could help him parent her. Instead, he
        stipulated to the necessity of continued foster placement.
        [C]hild was [thus] placed in the foster home with the foster
        parents who have cared for her since.

        Once Child was in foster care, however, Father initially
        made efforts to establish a bond with her, for a time visiting
        with her consistently and impressing Agency workers
        enough where reunification was considered twice, the first
        time before the first permanency hearing on May 7, 2012.
        However, because he did not appear for a urine screen in
        April and because [his urine] was dilute on May 3, visits
        stopped. Father lost visiting privileges several more times
        for several months in 2012 because he failed to comply with
        urine testing.

        The inability of Father to comply with a simple order to take
        a test to determine if he was drug free, especially when he
        knew that failure to do so would result in loss of visitation
        with his daughter for [a] significant period of time, makes it
        impossible to accept any of his testimony about the bond he

                                     - 16 -
J-S53029-14


       feels exists between [him] and his daughter. It also makes
       it difficult to credit his assertions he cares for his daughter,
       wants to be a part of her life, and will take the steps
       necessary to make that a reality.

       The year 2012 was not the only time Father failed to take
       advantage of the opportunities to bond with Child. He was
       arrested on February 26, 2013 as discussed[,] and has not
       seen his daughter since.

       While incarcerated he made no effort to maintain contact
       with her. He has not sent her birthday cards[] or presents;
       he has not attempted to phone her from prison or inquire
       about the possibility of visits.   He claimed during his
       testimony he had no resources to do anything to maintain a
       bond, but that excuse is flimsy at best and one more
       example of the excuses he uses to rationalize his lack of
       real effort.

       Whatever positive bond that existed in 2012 when Father
       was not in jail and was visiting with Child was short lived
       and now too remote in time for the court to give any great
       weight to it. All gains made were more than offset by
       Father’s lack of compliance with the drug testing and his
       last run-in with the law which resulted in large amounts of
       time Father was not permitted to see [] Child.

           Since the day of her detention on November 2, 2011,
       [C]hild has been in the same foster home with the same
       foster parents who provide for her and meet her physical
       and emotional needs. The evidence was uncontested Child
       was doing well under their care. If [C]hild has any strong
       bond it would be with people who have provided for her and
       kept her safe the majority of her young life. The foster
       parents are the only people she knows as her parents.
       Given this, it would be severely traumatic and cause
       irreparable harm to a now five[-]year[-]old child if the court
       were to cut that relationship in favor of a [f]ather who has
       no bond with her, has failed to care for her, [sic] or create
       an equally strong bond, and who, when given every
       opportunity over an extended period of time to prove he is
       capable of being a good parent, demonstrated he is not up
       to the task.


                                    - 17 -
J-S53029-14


                                     ...

While there was no affirmative act on the part of Father that resulted in the
adjudication [of dependency] and placement of [C]hild, his continued
incarceration and failure to comply with the court[-]ordered treatment
plan[,] specifically the drug component, caused her to remain in placement
much longer than necessary, contrary to her best interests. The lack of a
strong bond between Father and Child, and [F]ather’s failure[,] while he
remains in prison[,] to make any effort to create or maintain the bond
established when he was permitted to visit [C]hild further lead to the
conclusion it is in [C]hild’s best interests to terminate [Father’s] parental
rights.

Trial Court Opinion, 4/28/14, at 14-17 (internal citations omitted).

      The trial court found that Father had not provided for Child’s

developmental, physical, and emotional needs and welfare, and will not be

able to provide for Child’s needs, particularly because of Father’s failure to

provide a stable and appropriate home for Child because of his incarceration,

and his lack of effort to maintain significant contact with Child. Trial Court

Opinion, 4/28/14, at 14-17. Further, the trial court found that there is no

strong bond between Child and Father. Id. at 16. The trial court found that

the termination of Father’s parental rights would be in the best interests of

Child. Id. at 17.

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

                                    - 18 -
J-S53029-14


attenuated.   In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).                 Here,

Father failed to “exhibit [the] bilateral relationship which emanates from the

parent[’s] willingness to learn appropriate parenting.” In re K.K.R.S., 958

A.2d 529, 534 (Pa. Super. 2008). The trial court properly found from the

evidence that Father, because of his absence from Child’s life, did not put

himself in a position to develop a real bond with Child. Trial Court Opinion,

4/28/14, at 16-17; see In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super.

2003).

      Additionally,   as   part   of   its   bonding   analysis,   the   trial   court

appropriately examined Child’s relationship with her foster parents. See In

re: T.S.M., 71 A.3d at 267-268 (stating that existence of a bond attachment

of a child to a parent will not necessarily result in the denial of a termination

petition, and the court must consider whether the child has a bond with the

foster parents). The trial court found that Child has a bond with her foster

parents, who are pre-adoptive, and have served as her parents since her

adjudication of dependency.

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Father, we conclude that the trial

court did not abuse its discretion as to section 2511(b).                See In re

Adoption of S.P., 47 A.3d at 826-27.            Accordingly, we affirm the decree

terminating Father’s parental rights to Child.


                                       - 19 -
J-S53029-14


     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/30/2014




                          - 20 -